Case 0:18-cv-62449-UU Document 1 Entered on FLSD Docket 10/12/2018 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                FT. LAUDERDALE DIVISION

                                       Case No.: ______________

 KAMANIE RAMJATTAN f/k/a
 KAMANIE SOOKDEO,

        Plaintiff,

 vs.

 NEW YORK LIFE INSURANCE COMPANY,
 SUZANNAH L. RICHARDS, KAREN
 BABWAH, and JOHN DOES 1-5,

        Defendants.
                                   /

                                            COMPLAINT

        Plaintiff, Kamanie Ramjattan, formerly known as Kamanie Sookdeo (“Ramjattan”),

 through undersigned counsel, for her Complaint against Defendants, New York Life Insurance

 Company (“New York Life”), Suzannah L. Richards (“Richards”), Karen Babwah (“Babwah”),

 and John Does 1-5, alleges as follows:

                                              PARTIES

        1.        Ramjattan maintains a primary residence and is domiciled in the Republic of

 Trinidad and Tobago, and is a citizen of a foreign state within the meaning and intent of 28

 U.S.C. § 1332.

        2.        New York Life is a corporation organized under the laws of the state of New

 York, with its principal place of business in the state of New York. New York Life is a citizen of

 the State of New York within the meaning and intent of 28 U.S.C. § 1332. New York Life is

 authorized to do business in the State of Florida.


                                                  1
Case 0:18-cv-62449-UU Document 1 Entered on FLSD Docket 10/12/2018 Page 2 of 8



         3.     Richards maintains a primary residence and is domiciled in the State of Florida,

 and is a citizen of the State of Florida within the meaning and intent of 28 U.S.C. § 1332.

         4.     Babwah maintains a primary residence and is domiciled in the State of Florida,

 and is a citizen of the State of Florida within the meaning and intent of 28 U.S.C. § 1332.

         5.     John Does 1-5 are the yet to be identified beneficiaries of a life insurance policy

 issued by New York Life to Kenny Sookdeo (“Sookdeo”). John Does 1-5 are believed to have

 wrongfully received death benefits earmarked for Ramjattan due to the fraudulent and/or

 negligent actions of one or more of the Defendants.

                                   JURISDICTION AND VENUE

         6.     There is complete diversity of citizenship between Plaintiff and Defendants within

 the meaning and intent of 28 U.S.C. § 1332 and the amount in controversy exceeds the sum of

 $75,000, exclusive of interest and cost of suit. Therefore, this Court maintains subject matter

 jurisdiction over this action pursuant to 28 U.S.C. § 1332.

         7.     Venue is proper in the United States District Court, Southern District of Florida,

 Ft. Lauderdale Division, as a material part of the events giving rise to this cause of action

 occurred in Sunrise, Florida, in this District.

                                     FACTUAL BACKGROUND

         8.     Sometime prior to May 26, 2009, New York Life issued life insurance Policy

 Number 45564749 (the “Policy”) to Sookdeo. The face amount of the Policy was $250,000.

         9.     Kenny Sookdeo (“Sookdeo”) and Ramjattan were brother and sister.

         10.    Prior to May 26, 2009, Sookdeo took approximately $150,000 from Ramjattan,

 without her knowledge, to support a struggling business during the economic crisis.




                                                   2
Case 0:18-cv-62449-UU Document 1 Entered on FLSD Docket 10/12/2018 Page 3 of 8



        11.     After his theft was discovered, on May 26, 2009, Sookdeo executed a Collateral

 Assignment of the Policy in favor of Ramjattan in the amount of $150,000. See Collateral

 Assignment attached hereto as Exhibit A.

        12.     New York Life approved of the Collateral Assignment executed in favor of

 Ramjattan, endorsing it on June 5, 2009. See Exhibit A.

        13.     On June 5, 2009, Ramjattan agreed to refer to the stolen funds as a “loan” secured

 by the Collateral Assignment in a signed and notarized document wherein Sookdeo once again

 confirmed that Ramjattan was entitled to $150,000 of the $250,000 death benefit of the Policy in

 the event of his death. See Loan Agreement attached hereto as Exhibit B.

        14.     Sookdeo died on September 8, 2017.

        15.     After Sookdeo’s death, Ramjattan was informed by New York Life that the

 Collateral Assignment was allegedly cancelled on or about February 4, 2015.

        16.     Ramjattan did not sign any purported Release of Assignment and was unaware of

 the purported cancellation prior to Sookdeo’s death.

        17.     Moreover, the signature on the Release of Assignment is not Ramjattan’s

 signature, but is a forgery. See Release of Assignment attached hereto as Exhibit C.

        18.     After retaining counsel who obtained documentation from New York Life,

 Ramjattan discovered that on February 23, 2015, Babwah emailed the forged Release of

 Assignment to Richards, a New York Life agent in Sunrise, Florida. See Email Sting attached

 hereto as Exhibit D.

        19.     On February 24, 2015, rather than conduct any kind of investigation into the

 validity of the Release of Assignment, Richards simply forwarded it to New York Life for

 processing. See Exhibit D.



                                                 3
Case 0:18-cv-62449-UU Document 1 Entered on FLSD Docket 10/12/2018 Page 4 of 8



         20.     According to the Release of Assignment form, the Release must be executed in

 duplicate, with one copy being retained by the company and one copy being returned to the

 Assignee. See Exhibit C.

         21.     The Release of Assignment does not contain any signature for New York Life and

 is also undated for signature by a corporate officer. See Exhibit C.

         22.     Further, the Release of Assignment, which was provided by New York Life, also

 contains no writing within a specified box, labeled “FOR OFFICE USE ONLY.” See Exhibit C.

         23.     Additionally, the Release of Assignment does not contain a date within the box

 labeled, “Date Received Stamp Here.” See Exhibit C.

         24.     The Release of Assignment is ineffective, invalid and has no effect.

         25.     After disputing cancellation of the Assignment, in a letter dated October 30, 2017,

 New York Life claimed that Ramjattan was informed of the Release of Assignment via telephone

 on September 1, 2017, and did not question the Release. See October 30, 2017 Letter attached

 hereto as Exhibit E. The statements contained within New York Life’s letter dated October 30,

 2017 are materially false.

         26.     New York Life admits that it has paid the death benefit of the Policy to the

 exclusion of Ramjattan on the basis of the forged Release of Assignment.

         27.     When presented with evidence that the Release of Assignment was a forgery, and

 that New York Life failed to notify Ramjattan of the Assignment’s cancellation, New York Life

 essentially took the position that it is not their problem.

         28.     Ramjattan has not waived any rights that she possesses through the Collateral

 Assignment or through any conduct, whether oral or written, either prior to or subsequent to

 Sookdeo’s death.



                                                    4
Case 0:18-cv-62449-UU Document 1 Entered on FLSD Docket 10/12/2018 Page 5 of 8



                                      CAUSES OF ACTION

         29.    Kamanie incorporates the allegations contained in Paragraphs 1-28 as if fully

 restated herein.

                                            COUNT I
                                       Declaratory Judgment

         30.    Pursuant to the Collateral Assignment, Ramjattan was the assigned beneficiary of

 $150,000 of the $250,000 Policy on Sookdeo.

         31.    Ramjattan is entitled to a declaratory judgment, rendering the purported Release

 of Assignment, attached hereto as Exhibit C, as being null and void, on the basis that the Release

 of Assignment was never accepted by New York Life.

         32.    Alternatively, Ramjattan is entitled to a declaratory judgment, rendering the

 purported Release of Assignment, attached herein as Exhibit C, as being null and void on the

 basis that Ramjattan never received notice of the cancellation of the Assignment from New York

 Life.

         33.    Alternatively, Ramjattan is entitled to a declaratory judgment, rendering the

 purported Release of Assignment, attached herein as Exhibit C, as being null and void on the

 basis that the Release of Assignment is a fraudulent document as the signature on the alleged

 Release is not the signature of Ramjattan.

         34.    Ramjattan is further entitled to a declaratory judgment, awarding her $150,000 of

 Sookdeo’s Policy pursuant to the valid Collateral Assignment.

                                              COUNT II
                                              Negligence

         35.    On information and belief, Richards is a captive insurance agent employed by

 New York Life.



                                                  5
Case 0:18-cv-62449-UU Document 1 Entered on FLSD Docket 10/12/2018 Page 6 of 8



        36.       On February 23, 2015, while working in the employ of New York Life, Richards

 received an email from Babwah attaching the forged Release of Assignment.

        37.       Rather than contacting Sookdeo or Ramjattan to verify the authenticity of the

 document, Richards merely forwarded the forged Release of Assignment to New York Life for

 processing the following day.

        38.       On information and belief, New York Life received the forged Release of

 Assignment from Richards on or about February 24, 2015.

        39.       Rather than contact Sookdeo or Ramjattan to verify the authenticity of the

 document, New York Life accepted the forged document without conducting any investigation.

        40.       Rather than demand an original signed Release of Assignment, or duplicate

 originals as required by the plain language of the form, New York Life accepted an electronic

 copy of the forged Release of Assignment.

        41.       Upon the death of Sookdeo, New York Life ignored the valid Collateral

 Assignment and paid the death benefit to Babwah and/or John Does 1-5.

        42.       New York Life owed a duty to Ramjattan, as beneficiary of the Collateral

 Assignment, to adhere to the rules set forth on its own forms concerning releases of assignments.

 Specifically, the Release of Assignment form plainly states that it “must be made in duplicate.”

 See Exhibit C.

        43.       Had New York Life followed its own rules and required duplicates, thus returning

 one to Ramjattan, this fraud would have been uncovered at the time it happened.

        44.       By failing to follow its own rules, New York Life failed to provide Ramjattan

 with an opportunity to contest the forgery until after the death benefit was paid.




                                                  6
Case 0:18-cv-62449-UU Document 1 Entered on FLSD Docket 10/12/2018 Page 7 of 8



         45.     Based on the manner in which the Release of Assignment appears to have been

 obtained by New York Life, through its agent, both Richards and New York Life knew or should

 have known that the Release of Assignment was fraudulent, in some form or fashion.

         46.     New York Life breached its duty to Ramjattan by carelessly accepting and

 approving a forged document, failing to conduct a reasonable investigation into the validity of

 the form, and by failing to follow its own rules that it put in place to prevent fraud from

 occurring in the first place.

         47.     Richards’ and New York Life’s actions in this regard were unreasonable.

         48.     As a result of the unreasonable and negligent actions of both Richards and New

 York Life, Ramjattan has been damaged.

                                            COUNT III
                                              Fraud

         48.     The Release of Assignment is a forgery.

         49.     On information and belief, Ramjattan’s name on the Release of Assignment was

 intentionally forged by Babwah, daughter of Sookdeo, without authorization, and forwarded to

 Richards, agent for New York Life, with the specific intent to cancel the valid Collateral

 Assignment.

         50.     Babwah, and any accomplices, knew that they were not authorized to sign

 Ramjattan’s name on the Release of Assignment.

         51.     Babwah, and any accomplices, intended for New York Life to rely on the forged

 signature and cancel the Collateral Assignment.

         52.     New York, despite its own negligence, did in fact rely on the forged Release of

 Assignment in cancelling the Collateral Assignment.




                                                   7
Case 0:18-cv-62449-UU Document 1 Entered on FLSD Docket 10/12/2018 Page 8 of 8



        53.     These actions by Babwah, and any accomplices, were done with specific intent to

 defraud Ramjattan and/or New York Life.

        54.     As a result of the actions of Babwah, and any accomplices, Ramjattan has been

 damaged.

                                       PRAYER FOR RELIEF

        WHEREFORE, Ramjattan prays for a judgment of this Court in her favor on the

 Complaint, and all damages, including punitive damages and/or penalties, attorneys’ fees, expert

 witness fees, costs, interest, and all other relief as allowable by law.

 Date: October 12, 2018.
                                                Respectfully submitted,


                                                /s/ Joel Ewusiak
                                                Joel Ewusiak
                                                Fla. Bar No.: 0509361
                                                Ewusiak Law, P.A.
                                                6601 Memorial Highway, Suite 311
                                                Tampa, FL 33615
                                                Telephone: 727.286.3559
                                                Facsimile: 727.286.3219
                                                Email: joel@ewusiaklaw.com
                                                Local Counsel for Plaintiff, Kamanie Ramjattan
                                                a/k/a Kamanie Sookdeo

                                                Michael J. Hoover
                                                (Pro Hac Vice Forthcoming)
                                                LA Bar No. 35497
                                                Interpleader Law, LLC
                                                9015 Bluebonnet Blvd.
                                                Baton Rouge, Louisiana 70810
                                                Telephone: (225) 246-8706
                                                Email: michael.hoover@interpleaderlaw.com
                                                Trial Counsel for Plaintiff, Kamanie Ramjattan
                                                a/k/a Kamanie Sookdeo




                                                    8
